Citation Nr: 1828099	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  15-20 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right and left elbow disorders.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for a right wrist disorder.  

3.  Whether new and material evidence has been received to reopen a claim of service connection for back disorder.  

4.  Whether new and material evidence has been received to reopen a claim of service connection for right and left knee disorders.  

5.  Whether new and material evidence has been received to reopen a claim of service connection for headaches.  

6.  Whether new and material evidence has been received to reopen a claim of service connection for a skin disorder.  

7.  Entitlement to service connection for headaches.  

8.  Entitlement to service connection for a right and left foot disorders.  

9.  Entitlement to service connection for a hearing loss disability.  

10.  Entitlement to service connection for sleep apnea.  

11.  Entitlement to service connection for a gastrointestinal disorder, claimed as a stomach virus.  

12.  Entitlement to an initial rating in excess of 50 percent for PTSD, effective April 16, 2012.  

13.  Entitlement to an effective date prior to April 16, 2012 for service connection for PTSD.  

14.  Entitlement to an initial rating in excess of 10 percent for tinnitus, effective July 11, 2014.  

15.  Entitlement to an effective date prior to July 11, 2014 for service connection for tinnitus.  


REPRESENTATION

Appellant represented by:  J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 2002 through April 2005.  He was a Fire Direction Specialist working in Multiple Launch Rocket Systems Operations.  From April 2003 to November 2003, he had service in Iraq, Qatar, and Kuwait.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from RO rating decisions in September 2013, January 2015, September 2016, and November 2017.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).

The issue of service connection for sleep apnea is addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in February 2007, the RO denied the Veteran's claim of entitlement to service connection for right and/or left elbow disorders.  

2.  Evidence associated with the record since the RO's February 2007 decision is either cumulative or redundant and, by itself or in connection with evidence previously assembled, does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for right and/or left elbow disorders.  

3.  In an unappealed rating decision, dated in February 2007, the RO denied the Veteran's claim of entitlement to service connection for a right wrist disorder.  

4.  Evidence associated with the record since the RO's February 2007 decision is either cumulative or redundant and, by itself or in connection with evidence previously assembled, does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for a right wrist disorder.  

5.  In an unappealed rating decision, dated in February 2007, the RO denied the Veteran's claim of entitlement to service connection for a back disorder.  

6.  Evidence associated with the record since the RO's February 2007 decision is either cumulative or redundant and, by itself or in connection with evidence previously assembled, does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for a back disorder.  

7.  In an unappealed rating decision, dated in February 2007, the RO denied the Veteran's claim of entitlement to service connection for right and/or left knee disorders.  

8.  Evidence associated with the record since the RO's February 2007 decision is either cumulative or redundant and, by itself or in connection with evidence previously assembled, does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for right and/or left knee disorders.  

9.  In an unappealed rating decision, dated in February 2007, the RO denied the Veteran's claim of entitlement to service connection for headaches.  

10.  Evidence associated with the record since the RO's February 2007 decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raises a reasonable possibility of substantiating the claim of entitlement to service connection for headaches.  

11.  In an unappealed rating decision, dated in February 2007, the RO denied the Veteran's claim of entitlement to service connection for skin disease.  

12.  Evidence associated with the record since the RO's February 2007 decision is either cumulative or redundant and, by itself or in connection with evidence previously assembled, does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for skin disease.  

13.  The Veteran's headaches are shown to be related to his period of service.  

14.  The presence of a right and/or left foot disability has not been established.  

15.  The presence of a hearing loss disability for VA purposes has not been established.  

16.  An undiagnosed multi-symptom illness, manifested primarily by abdominal pain and chronic diarrhea, is the result of the Veteran's participation in the Persian Gulf War.  

17.  The Veteran filed his initial claim for service connection for PTSD on April 16, 2012.  

18.  The Veteran's PTSD is productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  

19.  The Veteran filed his initial claim for service connection for tinnitus on July 11, 2014.  

20.  The manifestations of the Veteran's tinnitus are contemplated by the VA Schedule for Rating Disabilities.  



CONCLUSIONS OF LAW

1.  The RO's February 2007 rating decision, which denied service connection for right and left elbow disorders, is final.  38 U.S.C. § 7105 (2006); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has not been submitted to reopen the claims of service connection for right and/or left elbow disorders.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The RO's February 2007 rating decision, which denied service connection for a right wrist disorder, is final.  38 U.S.C. § 7105 (2006); 38 C.F.R. § 20.1103 (2006).

4.  New and material evidence has not been submitted to reopen the claims of service connection for a right wrist disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5.  The RO's February 2007 rating decision, which denied service connection for a back disorder is final.  38 U.S.C. § 7105 (2006); 38 C.F.R. § 20.1103 (2006).

6.  New and material evidence has not been submitted to reopen the claims of service connection for a back disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

7.  The RO's February 2007 rating decision, which denied service connection for right and left knee disorders, is final.  38 U.S.C. § 7105 (2006); 38 C.F.R. § 20.1103 (2006).

8.  New and material evidence has not been submitted to reopen the claims of service connection for right and/or left knee disorders.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

9.  The RO's February 2007 rating decision, which denied service connection for a headache disability, is final.  38 U.S.C. § 7105 (2006); 38 C.F.R. § 20.1103 (2006).
10.  New and material evidence has been submitted to reopen the claim of service connection for a headache disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

11.  The RO's February 2007 rating decision, which denied service connection for skin disease, is final.  38 U.S.C. § 7105 (2006); 38 C.F.R. § 20.1103 (2006).

12.  New and material evidence has not been submitted to reopen the claim of service connection for skin disease.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

13.  The criteria have been met for service connection for headaches.  38 U.S.C. §§ 1110, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).

14.  The claimed right and/or left foot disorders are not the result of disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).

15.  The claimed hearing loss disability is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).

16.  The criteria have been met for service connection for an undiagnosed multi-symptom disorder, manifested by gastrointestinal complaints.  38 U.S.C. §§ 1117, 5103, 5103, and 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2017).

17.  The criteria for an initial 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C. §§ 1155, 5103, 5103, and 5107(b) (2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

18.  The criteria of an effective date prior to April 16, 2012 for service connection for PTSD have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).  

19.  The criteria for an initial rating in excess of 10 percent for tinnitus, including referral of the claim for extra-schedular consideration, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.87, Diagnostic Code 6260 (2017).

20.  The criteria for an effective date prior to July 11, 2014 for service connection for tinnitus have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The New and Material Evidence Claims 

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C. § 7105.  The exception to this rule is 38 U.S.C. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the veteran has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted to VA decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then proceed to evaluate the merits of the claim but only after insuring that the duty to assist the veteran in the development of his claim has been fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999).

Headaches

A review of the record discloses that this is not the Veteran's first claim entitlement to service connection for headaches.  That claim was initially denied by the RO in February 2007.  The RO found no chronicity of residuals of headache in or after service.  The Veteran was notified of that decision, as well as his appellate rights.  However, he did not file a notice of disagreement with which to initiate an appeal.  Therefore, that decision became final under the law and regulations then in effect.  38 U.S.C. § 7104; 38 C.F.R. § 20.1103.  In April 2012, the Veteran filed an application to reopen his claim of entitlement to service connection for headaches.  

Evidence added to the record since February 2007, includes the report of an August 2016 VA examination in which the Veteran stated that he had had chronic headaches since 2003.  He stated that they were due, in part, to two traumatic brain injuries (TBI's) he had sustained in service.  In a second TBI evaluation at the Fayetteville VAMC, dated in June 2015, the Veteran reported frequent headaches during deployment.  That report is new in the sense that it has not been before VA previously.  It is also material in that it suggests that the Veteran's headaches have been chronic since service.  Although the August 2016 VA examiner stated that he could not establish with any degree of certainty that the Veteran's headaches were related to a specific event in service, he opined that it was at least as likely as not that the Veteran's headaches had been incurred in or caused by the claimed in-service injury, event or illness.  Such evidence is neither cumulative nor duplicative of evidence on file in February 2007, and when considered with the evidence previously of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for headaches.  Therefore, it is sufficient to reopen the claim; and to that extent, the appeal is granted.   


The Elbows, Right Wrist, Back, Knees, and Skin

The Veteran also seeks service connection for bilateral elbow disorders, a right wrist disorder, a back disorder, a bilateral knee disorder, and skin disease.  As above, those claims were also denied by the RO in February 2007.  The RO found no chronicity of residuals of the claimed disabilities in or after service.  The Veteran was notified of that decision, as well as his appellate rights.  However, he did not file a notice of disagreement with which to initiate an appeal.  Therefore, that decision became final under the law and regulations then in effect.  38 U.S.C. § 7104; 38 C.F.R. § 20.1103.   

Evidence added to the record since that time includes records reflecting the Veteran's VA treatment from February 2007 through October 2017 and reports of VA examinations performed from September 2013 through December 2017.  While new, such evidence is not material.  The additional evidence, such as the reports of multiple VA examinations performed in August 2016 show the Veteran does not have any pathology affecting his elbows, wrists, or knees.  

During VA treatment in June 2015, the Veteran reported back pain since the IED explosions in service, but there is no evidence of back pain, dated prior to June 2015, and he has presented no competent evidence of a chronic, identifiable back disability.  

With respect to the claimed skin disease, the August 2016 VA examination showed that the Veteran had tinea versicolor on his back and trunk.  However, the examiner noted that when the Veteran entered service, the Veteran had also had tinea versicolor.  The examiner also noted that tinea versicolor was a disease with a clear etiology and diagnosis.  However, he found no increase in the underlying pathology during service, as it continued to affect the same general area.  Indeed, the service medical records are negative for any evidence of an event, injury, or which aggravated the tinea versicolor beyond its natural progression.  

Given the above evidence, the Board finds that it does not raise a reasonable possibility of substantiating the claims of entitlement to service connection for bilateral elbow disorders, a right wrist disorder, a back disorder, a bilateral knee disorder, and skin disease.  Therefore, it is insufficient to reopen the claims.

The Service Connection Claims

The Veteran is competent to report his symptoms and what he experienced during and since his separation from service.  Layno v. Brown, 6 Vet. App. 465 (1994).  For example, he is competent to report when he first experienced pain in a particular joint or any injuries he sustained in service.  However, there is no evidence to suggest that he is competent by training or experience to diagnose any pathology causing his current symptoms.  The question of an etiologic relationship between any current problems and service or a service-connected disability involves a medical issue.  Thus, the question of etiology may not be competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

In addition, service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  

Headaches

A review of the record shows that the Veteran did not have headaches at the time he entered service.  In June 2002, two months after his entry in service, he complained of a three day history of headaches; and in December 2004, he experienced headaches in association with vomiting and dizziness.  In March 2005, the Veteran again complained of a headache after being elbowed in the head playing basketball.    

In October 2006, the Veteran again complained of headaches during treatment by VA, and he filed his initial claim for service connection.  

In June 2015, following a VA TBI protocol evaluation, it was noted that the Veteran may have been involved in two IED explosions and had moderate residual headaches.    

As previously noted, although an August 2016 VA examiner stated that he could not establish with any degree of certainty that the Veteran's headaches were related to a specific event in service, he opined that it was at least as likely as not that the Veteran's headaches had been incurred in or caused by the claimed in-service injury, event or illness.  He explained that the Veteran's current diagnosis of tension headaches was a continuation of the headaches that occurred during his deployment in 2003.  There is no competent contrary opinion of record.      

Given the medical and lay evidence of record and resolving all reasonable doubt in favor of the Veteran, service connection for headaches is warranted, and the appeal is granted.    

The Feet

The Veteran's medical records, dated in and after service, are completely negative for any findings of a chronic, identifiable disorder of either foot.  Accordingly, he does not meet the criteria for service connection, and the appeal is denied.  

Hearing Loss Disability

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The failure to meet these criteria at the time of a veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  A claimant may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993); 38 C.F.R. § 3.303(d).

Although the Veteran had routine noise exposure in service as Fire Direction Specialist - Multiple Launch Rocket Systems Operations, his medical records, dated in and after service, are negative for any findings of a hearing loss disability for VA purposes.  The pure tone thresholds at the applicable frequencies were, generally, no more than 10 decibels.  During a March 2004 audiogram, he demonstrated a pure tone threshold of 30 decibels at 4000 hertz in the left ear.  However, there was no evidence that such increase was chronic in nature and there were no pure tone thresholds above 15 decibels at any of the applicable frequencies.  Nevertheless, VA examined the Veteran after service to determine whether he did, in fact, have a hearing loss disability.  Audiometric examinations in December 2014 and August 2016 showed no pure tone threshold above 10 decibels at any of the applicable frequencies in either ear and speech reception testing was no worse than 96 percent.  Such evidence is against a finding that the Veteran now has or has ever had a hearing loss disability for VA purposes.  Accordingly, service connection is not warranted.  

The Gastrointestinal Disorder

The Veteran's medical records, dated in and after service, are negative for any findings of a chronic identifiable gastrointestinal disorder of any kind.  Rather, he maintains that his stomach troubles are the result of a chronic, undiagnosed multi-symptom illness associated with his participation in the Persian Gulf War.  

Service connection may be granted for claims related to service during the Persian Gulf War may if there is (1) an undiagnosed illness, and (2) evidence of a chronic disability.  Gutierrez v. Principi, 19 Vet. App. 1 (2004). The chronic disability must not be attributed to any known clinical diagnosis and must result from an illness or combination of illnesses manifested by one or more signs and symptoms that (1) became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or (2) manifested to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C. § 1117; 38 C.F.R. § 3.317 (a)(1)(i)-(ii). 

Qualifying chronic disabilities include medically unexplained chronic multi-symptom illnesses-such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome-that are defined by a cluster of signs or symptoms. 38 U.S.C. § 1117 (a). Signs and symptoms include: (1) fatigue; (2) unexplained rashes or other dermatological signs or symptoms; (3) headache; (4) muscle pain; (5) joint pain; (6) neurological signs or symptoms; (7) neuropsychological signs or symptoms; (8) upper or lower respiratory system signs or symptoms; (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 U.S.C. § 1117 (g).  

For purposes of this section, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic. The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317 (a)(4).

Manifestations of undiagnosed illness may be presumptively service connected unless there is affirmative evidence that an undiagnosed illness (1) was not incurred in service or (2) was caused by a supervening condition.  38 C.F.R. § 3.317 (a)(7).

Although the Veteran's January 2002 service entrance examination was negative for any complaints or clinical findings of a gastrointestinal disorder, the Veteran complained of gastrointestinal problems manifested by abdominal pain and chronic diarrhea subsequently in service.  For example, on his post deployment health assessment, dated in October 2003, he reported current diarrhea and in December 2004, he complained of vomiting and was confined to his quarters for 24 hours.  

After service, in October 2006 and April 2008, the Veteran reported a three year history of chronic abdominal pain and diarrhea.  However, there are no records thereafter showing that the Veteran has had abdominal pain or diarrhea.  Indeed, VA treatment records dated from June 2015 through April 2016 are negative for any gastrointestinal complaints or clinical findings, including abdominal pain or diarrhea.  Nevertheless, VA examined the Veteran in August 2016 to determine the nature and etiology of any gastrointestinal disability found to be present.  The Veteran stated that he had had diarrhea two to three times a week since 2003.  Despite those contentions, the examiner noted that the Veteran did not have episodes of bowel disturbance with abdominal distress or exacerbations or attacks of the intestinal condition.  In addition, there was no evidence of any weight loss or malnutrition.  Following the examination, the VA examiner diagnosed the Veteran with chronic diarrhea with date of diagnosis noted as 2016 and concluded that the Veteran's chronic diarrhea was a diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology.  

Given the VA examiner's statement suggesting that the Veteran had gastrointestinal problems due to his participation in the Persian Gulf War and the Veteran's competent lay statements of continuity of symptomatology, and resolving all reasonable doubt in favor of the Veteran, service connection for a gastrointestinal disorder is warranted, and the appeal is granted.    

The Increased Rating Claims

The Veteran also seeks increased ratings for his service-connected PTSD and tinnitus.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the VA Schedule for Rating Disabilities.  38 U.S.C. § 1155, 38 C.F.R. Part 4 (2017).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

During the course of an appeal, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Similarly, when service connection is granted and an initial rating award is at issue, separate ratings can be assigned for separate periods from the time service connection became effective.  Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

PTSD

PTSD is rated in accordance with the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent disability rating is warranted when there are such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In determining the appropriate disability evaluation to assign, the primary consideration is not only for the Veteran's symptoms, but how those symptoms impact the Veteran's occupational and social impairment.  The Veteran need not have all, most, or even some, of the enumerated symptoms to award a specific rating, because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list. Nevertheless, since all ratings in the general rating formula are associated with objectively observable symptomatology, and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 1112 (Fed. Cir. 2013). 

Since service connection became effective for PTSD on April 16, 2012, the relevant evidence has included records reflecting the Veteran's VA treatment from June 2013 through October 2017 and reports of VA psychiatric examinations performed in September 2013, June 2016, and December 2017 by three different examiners.  

The report of the September 2013 VA examination shows that the Veteran's PTSD symptoms consisted of anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and impaired impulse control, such as unprovoked irritability with periods of violence.  He acknowledged a history of suicidal ideation approximately 7 years earlier but denied any "current" ideation, plan, or intent.  

During a February 2016 appointment with the Veteran's VA primary care physician, he was found to have a moderate risk of suicidal behavior.  

The report of the June 2016 VA examination shows that the Veteran's PTSD symptoms consisted primarily of anxiety, chronic sleep impairment, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  He denied any psychiatric hospitalizations, violent behavior, panic attacks, or suicidal ideation.  

During the examination, he was appropriately dressed and groomed.  He was pleasant and cooperative and showed no signs of psychomotor agitation, or retardation.  His mood was described as anxious.  His affect was full and appropriate, and his speech was normal in tone, rate, and content.  His thoughts appeared organized and logical, and there was no evidence of psychosis.  He denied any suicidal or homicidal thoughts.

The Veteran stated that he had held a variety of jobs since leaving the service, barber, taxi driver, disc jockey, and security.  He stated that he kept having issues with people and had not been able to find a job since 2013.  He reported that he had earned two Associate's Degrees, one for the Science of Recording Arts and another for the Science of Filming.

Following the June 2016 VA examination, the examiner opined that the Veteran's PTSD was productive of occupational and social impairment due to mild or transient symptoms which decreased his work efficiency and ability to perform occupational tasks only during periods of significant stress.  It was noted that the Veteran's symptoms were controlled by medication.

At the Veteran's December 2017 VA psychiatric examination, it was noted that the Veteran was easily agitated.  His other PTSD symptoms included anxiety; intrusive memories; severe hyperarousal symptoms; depression; suspiciousness; panic attacks more than once a week; near-continuous panic or depression, affecting his ability to function independently, appropriately and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a work like setting; suicidal ideation; impaired impulse control; and a neglect of his personal appearance and hygiene.  

During the December 2017 VA examination, the Veteran's clothes were unkempt and wrinkled. He exhibited adequate personal hygiene.  His thought process was tangential and characterized by suspiciousness and mild grandiosity.  His speech pattern was mildly pressured.  Eye contact was intermittent. However, he was deemed to be a reliable informant and there was no evidence of manipulation or exaggeration.  He was able to track the conversation during the interview and provide a coherent history.  His judgment and insight were impaired by hyperarousal symptoms and suspiciousness.  His mood was anxious, and his affect was labile.  He expressed passive suicidal ideation and became severely physiologically aroused when referring to combat stressors.  There was no evidence of homicidal ideation, auditory or visual hallucinations, or a thought disorder.  It was noted that he was unemployed but that he had applied for many jobs.  He believed that people saw him as dangerous

On further examination, it was noted that the Veteran had been living in a house with financial support from an ex-girlfriend and from a friend he calls his brother.  He has reportedly just been evicted for failure to pay rent, in part because he had not been getting enough financial support from others.  He stated that he bought food stamps from people in his neighborhood and that he did odd jobs for cash.  At the time of the examination, the Veteran was homeless, living place to place and taking showers at the gym or at an older woman's house.  It was noted that the Veteran had a lifelong friend but that they argued every day they talked.  It was also noted that he talked with his mother regularly, but that she irritated him, too. 

The VA examinations show that the Veteran's PTSD is manifested primarily by anxiety, agitation, suspiciousness, depression, suicidal ideation and chronic sleep impairment.  He has difficulty getting along with others in both work and social situations and, at times, has been homeless.  Resolving all reasonable doubt in favor of the Veteran, the frequency and duration of his PTSD symptoms have been productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood for the entire appeal period.  His PTSD symptoms have met or more nearly approximated the schedular criteria for a seventy percent disability rating.  Therefore, an increased rating is warranted, and to that extent, the appeal is granted.  

In arriving at this decision, the Board has considered the possibility of a still higher schedular evaluation.  While the Veteran does report passive suicidal ideation and is unkempt in appearance, he does not demonstrate gross impairment in his thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Therefore, the Board finds that the Veteran's PTSD symptoms do not generally reflect the frequency, severity, and duration to result in total occupational and social impairment.  Accordingly, the Veteran does not meet the schedular criteria for a rating in excess of 70 percent.  

Tinnitus

The Veteran currently receives a 10 percent rating for tinnitus.  That is the highest schedular evaluation assignable for that disorder under the VA Schedule for Rating Disabilities.  38 C.F.R. § 4.87, Diagnostic Code 6260.  Under such circumstances, the Board will consider the possibility of referring this case to the Director of the VA Compensation and Pension Service for the possible approval of an extra-schedular evaluation.  38 C.F.R. § 3.321.  

Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extra-schedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321. 

There is a three-step inquiry for determining whether a claimant is entitled to an extra-schedular rating.  Thun.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.

The Board finds that the first Thun element is not satisfied here.  The primary manifestations of the Veteran's tinnitus, recurrent ringing in the ears, is contemplated by the schedular criteria.  38 C.F.R. § 4.87, Diagnostic Code 6260.  Moreover, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his service-connected tinnitus has caused him to miss work or has resulted in any hospitalizations.  Thus, referral is not warranted.

The Earlier Effective Date Claims

The Veteran seeks entitlement to effective date earlier than April 16, 2012 for service connection for PTSD and to an effective date earlier than July 11, 2014 for service connection for tinnitus.  

Generally, the effective date of an award of service connection shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(b)(2).  There is an exception in that the effective date of disability compensation will be the day following the Veteran's separation from active service, if the claim is received within 1 year after the Veteran's separation from service.  Otherwise, the effective date will be the date of the receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a) - (b)(1); 38 C.F.R. § 3.400(b)(2)(1).

In this case, the Veteran's initial claim of entitlement to service connection for PTSD was received by VA on April 16, 2012 and his initial claim for service connection for tinnitus was received on July 11, 2014.  Although he filed claims for service connection for other disorders shortly after service, there is no evidence of any communication prior to April 16, 2012 which could even be construed as an informal claim for service connection for PTSD.  Similarly, there is no communication prior to July 11, 2014 which could be construed as a claim for service connection for tinnitus.  Even if one or both of those disorders were manifested prior to their current effective dates, the dates of the receipt of the claims control, as they were received later than the date entitlement arose.  Thus, there is simply no legal basis for an effective date prior to April 16, 2012 for a grant of service connection for PTSD or an effective date prior to July 11, 2014 for a grant of service connection for tinnitus.  The law is dispositive of the issue; and, therefore, those appeals must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

ORDER

New and material evidence having been received, the request to reopen a claim of service connection for headaches is granted.  

Service connection for headaches is granted.

New and material evidence not having been received, the request to reopen a claim of service connection for a right and/or left elbow disorder is denied.  

New and material evidence not having been received, the request to reopen a claim of service connection for a right wrist disorder is denied.  

New and material evidence not having been received, the request to reopen a claim of service connection for back disorder is denied.  

New and material evidence not having been received, the request to reopen a claim of service connection for a right and/or left knee disorder is denied.  

New and material evidence not having been received, the request to reopen a claim of service connection for a skin disorder is denied.  

Service connection for a right and/or left foot disorder is denied.  

Service connection for a hearing loss disability is denied.  

Service connection for an undiagnosed multi-symptom illness, manifested primarily by gastrointestinal complaints, is granted.  

Entitlement to a 70 percent rating for PTSD is granted for the entire appeal period.  

Entitlement to an effective date prior to April 16, 2012 for service connection for PTSD is denied.  

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied. 

Entitlement to an effective date prior to July 11, 2014 for service connection for tinnitus is denied.  


REMAND

The Veteran seeks service connection for sleep apnea, secondary to his service-connected PTSD.  During a June 2016 VA examination, the examiner considered whether PTSD had caused the Veteran's sleep apnea.  However, he did not address the question of whether the sleep apnea had been aggravated by the Veteran's PTSD.  Accordingly, the case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the case to the VA physician who performed the June 2016 VA examination with respect to sleep apnea.  Request that he review the record and render an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea is aggravated by his PTSD.  

In so doing, the examiner must consider whether there has been an increase in the severity of the sleep apnea pathology that is proximately due to or the result of the PTSD and not due to the natural progress of the sleep apnea.  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation unless the underlying pathology, as contrasted to symptoms, is worsened.

The examiner must state HOW AND WHY he reached the opinion he did.  If the examiner cannot provide an opinion without resorting to speculation, he or she must state why that it so.  

If the June 2016 VA examiner is unavailable, refer the case to a similarly qualified VA physician for an opinion.  

If an opinion cannot be rendered without an additional examination, such an examination must be scheduled.  

2. When the actions requested in part 1 have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to service connection for sleep apnea.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matter the Board has remanded to the AOJ. Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

As noted above, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  As with all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


